           Case 1:21-cv-06086-RA Document 6 Filed 08/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JASON SMITH,

                                   Plaintiff,
                                                                     21-CV-6086 (RA)
                       -against-
                                                                 ORDER OF SERVICE
 JIMMY GUTIERRES, et al.,

                                   Defendants.

RONNIE ABRAMS, United States District Judge:

       Plaintiff, who is appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that

on September 27, 2018, Defendants Jimmy Gutierres, Christopher Gordan, and Kevin Officer –

three officers from the New York City Police Department – violated his constitutional rights. By

order dated August 4, 2021, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis (IFP).

                                             DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that summonses and the complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the complaint until the Court reviewed the complaint and ordered that

summonses be issued. The Court therefore extends the time to serve until 90 days after the date

summonses are issued. If the complaint is not served within that time, Plaintiff should request an
            Case 1:21-cv-06086-RA Document 6 Filed 08/13/21 Page 2 of 3




extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

         To allow Plaintiff to effect service on Defendants Guiterres, Gordan, and Viola through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for each of these defendants. The Clerk of

Court is further instructed to issue summonses and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service upon these defendants.

         Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. The Clerk of Court is further instructed to issues summonses for Guiterres,

Gordan, and Viola, complete the USM-285 forms with the addresses for these defendants, and

deliver all documents necessary to effect service to the U.S. Marshals Service.

SO ORDERED.

Dated:     August 13, 2021
           New York, New York

                                                               RONNIE ABRAMS
                                                            United States District Judge




                                                   2
Case 1:21-cv-06086-RA Document 6 Filed 08/13/21 Page 3 of 3




         DEFENDANTS AND SERVICE ADDRESSES


  Jimmy Gutierres
  NYPD Officer, Shield No. 27000
  32nd Precinct
  250 West 135th Street
  New York, NY 10030

  Christopher Gordan
  NYPD Officer, Shield No. 14137
  32nd Precinct
  250 West 135th Street
  New York, NY 10030

  Kevin Viola
  NYPD Officer, Shield No. 18818
  32nd Precinct
  250 West 135th Street
  New York, NY 10030
